Citation Nr: 1748316	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  05-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis with deviated septum and allergies. 

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for tuberculosis residuals. 

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Counsel 
INTRODUCTION

The veteran served on active duty from June 1961 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2006 rating decisions.  The November 2004 decision by the New York, New York, Regional Office (RO) denied service connection for asthma.  The October 2006 decision by the Huntington, West Virginia, RO denied service connection for chronic sinusitis with deviated septum and allergies, tuberculosis, and hives.

In October 2008 and January 2016, the Board remanded this case in order to schedule the Veteran for a Travel Board hearing at the local RO.  In an April 8, 2016, telephonic communication with the RO, the Veteran stated that he wanted to cancel his hearing request, and did not wish to have a hearing at all.  As such, the Board considers the Veteran's hearing request withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hives and for asthma are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sinusitis with deviated septum and allergies has been linked by a medical professional to his active service.

2.  The competent evidence of record shows that the Veteran does not have a current diagnosis of tuberculosis or tuberculosis residuals which could be attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis with deviated septum and allergies have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for tuberculosis residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his chronic sinusitis with deviated septum and allergies and tuberculosis are related to his service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sinusitis with Deviated Septum and Allergies  

The Veteran has a current diagnosis of chronic sinusitis with deviated septum and allergies.  See September 2006 VA examination, in VBMS.  Thus, the first element of service connection is met.

As to the issue of in-service incurrence, the Veteran's service treatment records (STRs) show complaints of, and treatment for, congestions, head congestion, hoarseness, and pain starting in February 1962.  Thus, the second element of service connection is met.

Turning to whether there is a medical nexus, a medical professional has stated that the Veteran's diagnosed sinusitis with deviated septum and allergies is directly related to his active service.  The VA examiner stated that it was at least as likely as not that the Veteran developed sinusitis and allergic rhinitis from sensitization in service.  See September 2006 VA examination, in VBMS.  Thus, the third element of service connection is met.

As such, the Veteran's claim of entitlement to service connection for sinusitis with deviated septum and allergies is granted.

Tuberculosis Residuals 

The Veteran asserts that he has residuals of tuberculosis, which are related to his active service.

As noted above, the Veteran had active duty from June 1961 to June 1964.  The Veteran's STRs do not show that he had a history of tuberculosis, or a tuberculosis infection in active service. 

The Veteran's post-service medical treatment records are silent for a diagnosis or treatment for tuberculosis or tuberculosis residuals.  Medical records from November 1966 show that the Veteran had a positive PPD test, and was given medication as a prophylactic measure, but there was no actual diagnosis of tuberculosis.   

The Veteran underwent a VA examination in September 2006.  The examiner noted that the Veteran reported having had tuberculosis in 1966 for which he was treated with medication for a month.  The Veteran denied fever or night sweats, weight loss, weight gain, or hemoptysis.  The examiner opined that the Veteran's lungs were clear, there was no sign of wheezing, and no other signs of any pulmonary symptoms, issues, or residuals.  The examiner opined that the Veteran did not have tuberculosis.  See September 2006 VA examination in VBMS.     

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show a diagnosis of tuberculosis, or tuberculosis residuals.  All treatment records in evidence are completely silent for tuberculosis or tuberculosis residuals.  A VA examiner has found that the Veteran did not have tuberculosis or any tuberculosis residuals.     

As such, the Veteran's claim for entitlement to service connection for tuberculosis residuals fails.  While there is evidence that the Veteran had a positive PPD test post-service, he did not have a diagnosis of tuberculosis either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of tuberculosis residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced tuberculosis or tuberculosis residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of tuberculosis at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed tuberculosis residuals to active service.   

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran related that he believed that he had tuberculosis residuals, and that they were related to his service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing tuberculosis residuals, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose tuberculosis and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with tuberculosis or tuberculosis residuals, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for tuberculosis residuals is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for tuberculosis residuals, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for tuberculosis residuals is denied.


ORDER

Entitlement to service connection for sinusitis with deviated septum and allergies is granted. 

Entitlement to service connection for tuberculosis residuals is denied. 


REMAND

The Veteran's STRs show that he was treated for dermatitis in February 1962, and that allergies were suspected.  In February 1962 and July 1962, he was seen for hives and treated with allergy medication.  His STRs also show that he was treated repeatedly for cough, chest pain, and congestion.  See STRs in VBMS.  It is unclear whether the Veteran's currently-diagnosed hives and asthma are related to the symptoms he experienced in active service, or to his now-service connected chronic sinusitis with deviated septum and allergies.  No VA medical opinion has been obtained on this issue.  As such, the Veteran should he scheduled for a VA examination to determine the nature and etiology of his hives and asthma.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran to determine the nature and etiology of his dermatological condition (hives).  The examiner must review all relevant records, and note that review in the examination report.  The examiner should address the following:

a) Identify all current dermatological diagnoses, 
to include hives.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed dermatological disorder, to include hives, is causally related to the Veteran's active service? Please consider the notations in the Veteran's STRs indicating treatment for hives and dermatological issues, for which he was treated with allergy medication.

c) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed dermatological disorder, to include hives, is causally related to, or secondary to, the Veteran's service-connected chronic sinusitis with deviated septum and allergies?
2. Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory/pulmonary condition (asthma).  The examiner must review all relevant records, and note that review in the examination report.  The examiner should address the following:

a) Identify all current respiratory/pulmonary diagnoses, to include asthma.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory/pulmonary disorder, to include asthma, is causally related to the Veteran's active service? Please consider the notations in the Veteran's STRs indicating treatment for cough, chest pain, and congestion.

c) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder, to include asthma, is causally related to, or secondary to, the Veteran's service-connected chronic sinusitis with deviated septum and allergies?

3. Then, readjudicate the claims.  If any claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  Then, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


